DIRK ANDREWS
v.
LOUISIANA PAROLE BOARD.
No. 2009 CA 1283.
Court of Appeals of Louisiana, First Circuit.
February 12, 2010.
Not Designated for Publication.
DIRK ANDREWS, Counsel for Plaintiff/Appellant In Proper Person.
JAMES D. "BUDDY" CALDWELL, Attorney General, WENDELL C. WOODS, PATRICIA H. WILTON, Assistant Attorneys General, Counsel for Defendant/Appellee, Louisiana Parole Board.
Before: DOWNING, GAIDRY, and McCLENDON, JJ.
GAIDRY, J.

SUMMARY DISPOSITION
The plaintiff-appellant, Dirk Andrews, a prisoner in the custody of the Louisiana Department of Public Safety and Corrections, filed a petition for habeas corpus in the 19th Judicial District Court, seeking judicial review of the decision of the Louisiana Parole Board (the Board) to revoke his parole. The action was initially referred to a commissioner for review pursuant to La. R.S. 15:1188.[1] Following its de novo review of the record, the trial court adopted the commissioner's recommendation and dismissed the plaintiff's action. We affirm.
Following his arrest for a drug charge while on parole, the plaintiff failed to report his arrest to his parole officer. Although the plaintiff was acquitted of the drug charge, after holding preliminary and final revocation hearings the Board determined that he had violated Condition 8 (engaging in criminal conduct by possession of a controlled dangerous substance) and Condition 18 (violating a special condition by failing to report his arrest to his parole officer) of his parole. The plaintiff admitted to violation of Condition 18, and the Board determined, based upon the evidence and testimony, that the plaintiff violated Condition 8. The Board voted to revoke the plaintiff's parole.
The plaintiff's right to appeal the decision of the Board is limited to the scope set forth in La. R.S. R.S. 15:574.11: whether he was denied a revocation hearing under the procedures set forth in La. R.S. 15:574.9. There is no evidence in the record supporting the plaintiff's claims of denial of due process relating to his revocation hearing. Finding the commissioner's report and the trial court's judgment adequately explain our decision, we affirm the judgment.

DECREE
We accordingly affirm the judgment of the trial court through this summary disposition, in accordance with Rules 2-16.2(A)(2), (4), (5), (6), (8), and (10) of the Uniform Rules of the Louisiana Courts of Appeal. All costs of this appeal are assessed to the plaintiff, Dirk Andrews.
AFFIRMED.
NOTES
[1]  The office of the Commissioner of the Nineteenth Judicial District Court was created by LSA-R.S. 13:711 to hear and recommend disposition of criminal and civil proceedings arising out of the incarceration of state prisoners. The Commissioner's written findings and recommendations are submitted to a district judge, who may accept, reject, or modify them. La. R.S. 13:713(C)(5).